DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12, 16 objected to because of the following informalities:  
Re claims 1, 12, it is recommended the claim be amended to properly introduce any elements or features which are not necessarily inherent to previously introduced components, including: "[[the]] a small signal gain of said gain medium", "[[the]] a scan speed of said beam steering apparatus", "[[the]] a scan pose of said beam steering apparatus", "[[the]] a scan pose which defines the location of said optical-to-electrical power converter". The claims will also be interpreted in this manner.
Re claims 1, 12, second paragraphs, it is generally noted that as presently understood in light of Applicant's Specification (corresponding PGPUB, US2022/0311521: [0168-0170], [0270-0271], and similar) that the recitation intends for the filter attenuation radiation to be part of the second alternative (ii) for the gain medium. Applicant should generally ensure grammar or formatting of the claims is clear to avoid any confusion or to correct the interpretation as needed.
Re claim 16, it is recommended the claim be amended to correct the phrase "constructional parameters" to use correct spelling or standard terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, the scope of the claim is indefinite since there is insufficient antecedent basis for "the level received at said resonator of said beam reflected from said at least one power receiving apparatus". The claims do not make clear or provide sufficient context for "the level received at said resonator" (i.e. whether referring to some kind of power or light level; whether referring to the optical resonator) and there was never mention or introduction of "said beam reflected from said at least one power receiving apparatus", and it is not clear if "a signal" being referred to here is being generated by some other separate detector is supposed to be generated by the detector previously introduced. It is recommended Applicant amend the limitation to introduce any elements necessary to understand the context of the signal and beams referred to. For purposes of examination, the claim will be interpreted as not requiring limitations pertaining to this additional signal until clarification is provided.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US2010/0012819) in view of Daiber (US6724790).
Re Claim 1, Graham teaches: A system for optical wireless power transmission (see Figs. 2, 3) to at least one power receiving apparatus (optical-to-electric converter <50>), said system comprising: 
a laser generating source/optical resonator (light source <26>, see [0040-0041], Figs. 2-3 regarding laser generating light source <26> converting electricity to light to emit beam <90>) configured to emit an optical beam of said light; 
a driver configured to supply power (see [0040-0041], Figs. 2-3 regarding transmitter <20> converting electricity to light and thereby comprising means to supply power to the light generating source); 
a beam steering apparatus (pointing mechanism <36>, mirror <42>, tilt mechanism <44>, see [0042], Figs. 2-3 regarding means for aiming direction of beam <90>) configured to direct said optical beam in at least one of a plurality of directions; 
an optical-to-electrical power converter (photodiodes <54>, see [0057], Figs. 2-3 regarding optical to electrical conversion for load, necessarily having a voltage; optical to electrical conversion as described inherently uses the photoelectric effect and therefore the elements inherently have a bandgap energy; see RP Photonics references for more information) located in said at least one power receiving apparatus, and configured to convert said optical beam into electrical power having a voltage, said optical-to-electrical power converter having a second bandgap energy; 
a detector (current and voltage circuit <62>, CPU <52>, see [0058], [0072-0073], [0076], Figs. 2-3 regarding detection and signaling indicative of amount of power or light received due to laser) configured to provide a signal indicative of said optical beam impinging on said optical-to-electrical power converter; and 
a controller (CPU <22>, see [0042], [0046], [0072-0076], Figs. 2-3 regarding CPU controlling laser direction steering and activation/driving and receiving indication signal of power/light received by the converter <50>) adapted to control at least one of the status of said beam steering apparatus and said driver, said controller receiving a control input signal at least from said detector, 
wherein said controller is configured to respond to an indication of a safety risk occurring in the system, by outputting a command to result in at least one of: 
causing said driver to change the small signal gain of the gain medium; changing the radiance of said optical beam; changing the power supplied by said driver; changing the scan speed of said beam steering apparatus; changing the scan pose of said beam steering apparatus; and recording the scan pose which defines the location of said optical-to- electrical power converter (see [0044-0046], [0051], [0069], [0072-0076], [0077-0085], [0088], Figs. 1A-C, 2-3 regarding controller receiving variety of safety indications and responding by turning off laser beam, i.e. changing laser's radiance or power supplied to the laser source <26>). See Graham: [0040-0046], [0051-0054], [0057-0058], [0069], [0072-0088], Figs. 1-3, 5A-C. Note also that similar laser safety systems are also disclosed by Nakano (US2016/0049831) and Hyde (US2010/0079010) for example.
Although Graham discloses examples of types of laser sources (see Graham: [0041]), Graham does not provide specific details of their construction or specify the recited parameters. Construction of lasers in the manner recited are however well known in the art, as exemplified by Daiber, which teaches it is known for laser to be constructed to comprise an optical resonator having end reflectors (optical cavity formed between reflecting surfaces <14>, <18>; see Daiber: 3:1-42, Fig. 1 regarding basic laser cavity construction with gain medium between reflecting surfaces) and a gain medium (gain medium <12>), said gain medium comprising either (i) a semiconductor material (see Daiber: 7:39-48 regarding gain medium comprising semiconductor material), or (ii) a solid host, doped with Neodymium ions and in optical communication with a filter (recited as alternative, see also Daiber: 8:45-9:17, Fig. 6 regarding wavelength selection element/filter <628> filtering/attenuating radiation outside of desired frequency range) attenuating radiation for at least one frequency, and wherein said gain medium: (a) is positioned inside said optical resonator (see Daiber: Figs. 1, 6), (b) has a first bandgap energy (see Daiber: 7:39-48, 9:55-67, Figs. 1, 6 regarding semiconductor gain medium excited to produce emissions, inherently having bandgap energy; see also RP Photonics references cited regarding common knowledge regarding laser gain mediums), and (c) is thermally attached to a cooling system (gain medium sled <608> with cooling system, see 8:12-33, Fig. 6), such that said gain medium is configured to amplify light passing through it, and said resonator is configured to emit an optical beam of said light; a driver configured to supply power to said gain medium, and enabling control of the small signal gain of said gain medium (see Daiber: 3:1-42, 9:55-67, Figs. 1, 6 regarding operation of laser cavity to produce laser by driving gain medium with current for control of laser emission; see also RP Photonics references cited regarding common knowledge regarding laser resonators). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement or substitute the laser light source of Graham with a known equivalent laser emitting device such as that taught by Daiber for purposes of providing equivalent means for producing laser emission for user's intended application and provide additional benefits such as tunable wavelength control and stable operation with temperature control (see Daiber: 1:5-47, 7:39-48).
Note, that although Graham and Daiber does not explicitly specify the filter attenuating radiation for at least one frequency having a wave number in the range 8,300 cm-1 to 12,500 cm-1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the specific filter range since Daiber generally discloses the filter may be tuned for essentially any desired frequency depending on user's intended application (see Daiber: 8:45-9:17, Fig. 6) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find it obvious to select filter values in accordance with desired frequency of laser transmission in the optical power transmission or in accordance with any regulations the system is subject to.
Re Claim 2, as best understood Graham in view of Daiber teaches the system according to claim 1 wherein said indication of a safety risk occurring in the system is obtained at least from said signal generated by said detector configured to provide a signal indicative of said optical beam impinging on said optical-to-electrical power converter (see Graham: [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding safety indication from communication of detected power received in receiver <50>), and from a signal generated by the level received at said resonator of said beam reflected from said at least one power receiving apparatus (see rejection under 35 USC 112(b) regarding interpretation of this limitation).
Re Claim 3, Graham in view of Daiber teaches the system according to either of claim 1, further including a power sensor (monitor photodiode <28>) disposed such that it provides a signal indicative of the power carried by said optical beam before impingement on said at least one power receiving apparatus (see Graham: [0053], [0072], [0076], Figs. 2-3 regarding using photodiode to detect amount of power transmitted by beam from transmitter <20>).
Re Claim 4, Graham in view of Daiber teaches the system according to claim 3 wherein said driver is configured to reduce said small signal gain of said gain medium when said power indication of said power sensor exceeds a threshold (see Graham: [0072-0076], Figs. 2-3 regarding stopping laser, i.e. reducing small signal gain, when transmitted power exceeds received power amount value threshold).
Re Claim 5, Graham in view of Daiber teaches the system according to claim 3 wherein said detector also provides a signal indicative of the power received by said at least one power receiving apparatus (see Graham: [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding safety indication from communication of detected power received in receiver <50>).
Re Claims 6-7, Graham in view of Daiber teaches the system according to claim 5 wherein at least one of said indications of safety comes from a difference between said power indicated by said power sensor and said power indicated by said detector in one of said at least one power receiving apparatus; wherein said at least one of said indications of safety arises from said difference exceeding a threshold (see Graham: [0072-0076], Figs. 2-3 regarding comparison/difference between transmitted power to received power within bounds of efficiency thresholds/safety standards).
Re Claim 8, Graham in view of Daiber teaches the system according to claim 1, further including a beam penetration sensor adapted to sense when an unwanted object enters said optical beam, said entry of said unwanted object constituting an indication of a safety risk (see Graham: [0044-0046], Figs. 2-3, 5A-C regarding guard beam with sensors).
Re Claim 9, Graham in view of Daiber teaches the system according to claim 1, further including an enclosure integrity sensor, wherein a warning issued by said sensor of lack of integrity of said enclosure indicates a safety risk (see Graham: [0044-0046], Figs. 2-3, 5A-C regarding guard beam with sensors; note the claim does not introduce or limit structure/function of the enclosure integrity sensor with any further detail).
Re Claim 10, Graham in view of Daiber teaches the system according to claim 1 further including a sensing device for sensing a deviant operation of at least one critical subsystem in said system, said deviant operation constituting an indication of a safety risk (see Graham: [0044-0046], [0072-0076], Figs. 2-3, 5A-C regarding various safety sensors which sense risks/deviant operations; note the claim does not introduce or limit the further recited structures with any further detail).
Re Claim 11, Graham in view of Daiber teaches the system according to claim 1, with the gain medium and optical-to-electrical power converters necessarily having respective bandgap energies as discussed regarding claim 1 above. Although Graham in view of Daiber does not explicitly specify the exact values/ranges of the bandgap energies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system by selection of materials with respective bandgap energies such that said second bandgap energy is smaller than said first bandgap energy since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. Selection or design of appropriate materials to act as optoelectric emitter and receiver as discussed would be within the level of those of ordinary skill and the specified ranges would be achievable depending on what materials are available or what configuration results in desired power transmission characteristics/efficiencies or other limitations imposed in designing the system according to user's intended application. See also RP Photonics references cited regarding common knowledge regarding bandgap energy for materials for photoelectric emission/absorption.
Re Claim 12, Graham in view of Daiber teaches a system for optical wireless power transmission (see Graham: Figs. 2, 3) to at least one power receiving apparatus (optical-to-electric converter <50>), said system comprising: 
an optical resonator (Graham: light source <26>, see [0040-0041], Figs. 2-3 regarding laser generating light source <26> converting electricity to light to emit beam <90>; see discussion of claim 1 above regarding obviousness of constructional details in view of Daiber) having end reflectors (optical cavity formed between reflecting surfaces <14>, <18>; see Daiber: 3:1-42, Fig. 1 regarding basic laser cavity construction with gain medium between reflecting surfaces) and a gain medium (gain medium <12>), said gain medium comprising either (i) a semiconductor material (see Daiber: 7:39-48 regarding gain medium comprising semiconductor material), or (ii) a solid host, doped with Neodymium ions and in optical communication with a filter (recited as alternative, see also Daiber: 8:45-9:17, Fig. 6 regarding wavelength selection element/filter <628> filtering/attenuating radiation outside of desired frequency range) attenuating radiation for at least one frequency, and wherein said gain medium: (a) is positioned inside said optical resonator (see Daiber: Figs. 1, 6), (b) has a first bandgap energy (see Daiber: 7:39-48, 9:55-67, Figs. 1, 6 regarding semiconductor gain medium excited to produce emissions, inherently having bandgap energy; see also RP Photonics references cited regarding common knowledge regarding laser gain mediums), and (c) is thermally attached to a cooling system (gain medium sled <608> with cooling system, see 8:12-33, Fig. 6), such that said gain medium is configured to amplify light passing through it, and said resonator is configured to emit an optical beam of said light; 
a driver configured to supply power to said gain medium, and enabling control of the small signal gain of said gain medium (see Graham: [0040-0041], Figs. 2-3 regarding transmitter <20> converting electricity to light and thereby comprising means to supply power to the light generating source; see Daiber: 3:1-42, 9:55-67, Figs. 1, 6 regarding operation of laser cavity to produce laser by driving gain medium with current for control of laser emission; see also RP Photonics references cited regarding common knowledge regarding laser resonators); 
a beam steering apparatus (pointing mechanism <36>, mirror <42>, tilt mechanism <44>, see Graham: [0042], Figs. 2-3 regarding means for aiming direction of beam <90>) configured to direct said optical beam in at least one of a plurality of directions; 
an optical-to-electrical power converter (photodiodes <54>, see [0057], Figs. 2-3 regarding optical to electrical conversion for load, necessarily having a voltage; optical to electrical conversion as described inherently uses the photoelectric effect and therefore the elements inherently have a bandgap energy; see RP Photonics references for more information) located in said at least one power receiving apparatus, and configured to convert said optical beam into electrical power having a voltage, said optical-to-electrical power converter having a second bandgap energy; 
a detector (current and voltage circuit <62>, CPU <52>, see [0058], [0072-0073], [0076], Figs. 2-3 regarding detection and signaling indicative of amount of power or light received due to laser) configured to provide a signal indicative of said optical beam impinging on said optical-to-electrical power converter; and 
a controller (CPU <22>, see [0042], [0046], [0072-0076], Figs. 2-3 regarding CPU controlling laser direction steering and activation/driving and receiving indication signal of power/light received by the converter <50>) adapted to control at least one of the status of said beam steering apparatus and said driver, said controller receiving a control input signal at least from said detector. See Graham: [0040-0046], [0051-0054], [0057-0058], [0069], [0072-0088], Figs. 1-3, 5A-C and discussion of claim 1 regarding combination details with Daiber.
Graham in view of Daiber does not explicitly suggest the laser beam radiance and transmission efficiency values as recited, though the laser beam would necessarily have some radiance value and conversion of power necessarily results in some overall efficiency value under various conditions. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that said optical beam has a radiance of at least 8kW/m2/Steradian, and when said controller directs said optical beam onto one of said power receiving apparatuses, the overall radiance efficiency of transmission is at least 20% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would be able to design and experimentally optimize the system parameters to have desired power and radiance levels for the laser and also power transmission efficiency depending on amount of power desired to be transmitted or required by loads of the system or the type of environment user intends to utilize the system in with its respective characteristics or limitations (see Graham: [0055], [0057], [0059], [0091]).
Re Claim 13, Graham in view of Daiber teaches the system according to claim 12, wherein the overall radiance efficiency of said transmission is at least 30% (see discussion of claim 12 above regarding obviousness of range).
Re Claim 14, Graham in view of Daiber teaches the system according to claim 12, wherein said system is configured to maintain the overall radiance efficiency of transmission across a predetermined range of operational temperatures (see Daiber: 8:12-44, Fig. 6 regarding control to regulate across temperatures; note the claims do not specify structure or further details of any operations performed to achieve the result).
Re Claim 15, Graham in view of Daiber teaches the system according claim 12, further including a radiance detector (current and voltage circuit <62>, CPU <52>) in said at least one power receiving apparatus, providing a signal indicative of the radiance received by said power receiving apparatus (see Graham: [0058], [0072-0073], [0076], Figs. 2-3 regarding detection and signaling indicative of amount of power or light received due to laser, i.e. indicative of the radiance; see also Graham: [0070-0071], [0077-0085], Figs. 2-3 regarding detection of reflected light at solid angles from receiver also for safety detection and control).
Re Claim 16, Graham in view of Daiber teaches the system according to claim 15, wherein said overall radiance efficiency is maintained because of at least one of (i) constructural parameters of said system (see obviousness of system design for desired radiance range as discussed regarding claim 12), and (ii) the provision of a radiance maintaining feedback system, adapted to use said signal indicative said radiance and to adapt system parameters to maintain it.
Re Claim 17, Graham in view of Daiber teaches the system according to claim 16, wherein said system parameters include at least one of a lens position, a lens optical power and said beam power (limitation only required in the alternative in claim 16).
Re Claim 18, Graham in view of Daiber teaches the system according to claim 15 further including a transmission radiance detector (monitor photodiode <28>) disposed to provide a signal indicative of the radiance emitted by said optical wireless power transmission system (see Graham: [0053], [0072], [0076], Figs. 2-3 regarding using photodiode to detect amount of power transmitted by beam from transmitter <20>, i.e. indicative of radiance; see also Graham: [0070-0071], [0077-0085], Figs. 2-3 regarding camera <24> for detection of reflected light at solid angles from receiver also for safety detection and control).
Re Claim 19, Graham in view of Daiber teaches the system according to claim 18, wherein an indication of a safety risk is triggered when the difference between the signal from said transmission radiance detector and said signal indicative of the radiance received by said power receiving apparatus exceeds a threshold value (see Graham: [0072-0076], Figs. 2-3 regarding comparison/difference between transmitted power to received power, i.e. signals indicative of radiance, to bounds of efficiency thresholds/safety standards; see also Graham: [0070-0071], [0077-0085], Figs. 2-3 regarding accounting for reflected light).
Re Claim 20, Graham in view of Daiber teaches the system according to 12, wherein said second bandgap energy is smaller than said first bandgap energy (see discussion of claim 11 above regarding obviousness of the range limitation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10, 12-14, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 of U.S. Patent No. 11356183 in view of Daiber. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1, Patent claims 1, 3 teaches most of the claimed limitations. Note that the optical beam steering apparatus and photovoltaic cell correspond respectively to the presently recited beam steering apparatus and optical-to-electrical power converter (inherently have a second bandgap energy). Although Patent claims 1, 3 do not explicitly recite details of the gain medium material and arrangement within the optical resonator with cooling system, construction of laser optical resonator cavity with semiconductor gain medium material as recited is well-known in the art as taught by Daiber (see prior art rejection of claim 1 above for corresponding details) and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement/substitute as known, equivalent arrangement for producing a stable laser beam output.  
Re claims 2-7, 10, Patent claims 1, 3-7 teach the further recited limitations.
Re claim 12, Patent claims 1, 3 in view of Daiber teaches the claimed limitations (see discussion of claim 1 above). Although there is no explicit recitation of the laser beam radiance and transmission efficiency values as recited, the laser beam would necessarily have some radiance value and conversion of power necessarily results in some overall efficiency value under various conditions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the system such that said optical beam has a radiance of at least 8kW/m2/Steradian, and when said controller directs said optical beam onto one of said power receiving apparatuses, the overall radiance efficiency of transmission is at least 20% since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would be able to design and experimentally optimize the system parameters to have desired power and radiance levels for the laser and also power transmission efficiency depending on amount of power desired to be transmitted or required by loads of the system or the type of environment user intends to utilize the system in with its respective characteristics or limitations as suggested by the Patent claims.
Re claims 13-14, Patent claims 1, 3 teach the further recited limitations (see discussion of claim 12 regarding obviousness of optimization of radiance efficiency, or generally the claim does not recite manner of operating/configuring the system to actually achieve desired efficiency, the arrangement able to have higher efficiencies depending on operating conditions).

Claims 1-2, 11, 12, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 15-16, 26 of U.S. Patent No. 9866075. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1-2, Patent claims 15-16 anticipates all the claimed limitations.
Re claim 12, Patent claim 1 anticipates all the claimed limitations.
Re claims 11, 20, Patent claims 13, 26 anticipates the claimed limitations. 

Claims 1, 12, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 9312701. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1, Patent claims 1 teaches the claimed limitations. Note that the safety risk under broadest reasonable interpretation corresponds to the control input signal received from said detector since the present claims do not limit the contents of manner of determination of the safety risk.
Re claim 12, Patent claim 1 anticipates all the claimed limitations.

Claims 1, 12, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 9742223. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1, Patent claims 1 teaches the claimed limitations. Note that the safety risk under broadest reasonable interpretation corresponds to the control input signal received from said detector since the present claims do not limit the contents of manner of determination of the safety risk.
Re claim 12, Patent claim 1 anticipates all the claimed limitations.

Claims 1, 12, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 11201505 in view of Daiber. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1, Patent claims 1 teaches the claimed limitations. Note that the safety risk under broadest reasonable interpretation corresponds to the signal from said receiver-based detection system since the present claims do not limit the contents of manner of determination of the safety risk. Although Patent claims 1 do not explicitly recite details of the optical resonator with cooling system, construction of laser optical resonator cavity with gain medium as recited is well-known in the art as taught by Daiber (see prior art rejection of claim 1 above for corresponding details) and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement/substitute as known, equivalent arrangement for producing a stable laser beam output.  
Re claim 12, Patent claim 1 in view of Daiber teaches the claimed limitations.

Conclusion
In summary, it is recommended Applicant consider the cited prior art regarding common laser power transmission safety systems and amend claims to resolve the noted issues and explicitly claim features that would be distinguished over the prior art under broadest reasonable interpretation with appropriate explanation for nonobviousness. Applicant is cautioned to ensure the claims clearly recite the specific structural components and manner of operation to actually achieve intended results (since recitation of results themselves without sufficient structure/manner of operation may raise issues under 35 USC 112(b)). Applicant should also address the noted Double Patenting issues as appropriate. Applicant may contact the Examiner to discuss possible amendments or the office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836